DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7-8, 12-13, and 15 are objected to because of the following informalities: 
In claims 1, line, and 13, line 2, “computer-readable storage medium” should be "non-transitory computer-readable storage medium"
In claim 1, line 12, “a composite multimedia signal” should be "a composite multimedia analog signal”
In claim 7, line 2, “a horizontal blanking zone” should be “the horizontal blanking zone”
In claim 8, line 2, “an audio signal” should be "the audio signal”
In claim 12, line 2, “a horizontal synchronization signal” should be "the horizontal synchronization signal”
In claims 13, line 2, and 15, line 3, “a storage device” should be "non-transitory computer-readable storage medium”
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim(s) 14 the recitation "a distinctive output device" in line 6 is ambiguous and overly broad. With emphasis on the term “distinctive”, it is indefinite and does not clearly define the output device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 16/852,598
Claims 1-9, 11-19, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Application No. 16/852,598. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.

Application No. 16/852,598
Instant – 16/850,031
1. (Original) A system for signal transmission, comprising: 


at least one storage medium including a set of instructions; and 

at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to: 

receive a composite multimedia signal, wherein

the composite multimedia signal being associated with a plurality of multimedia signals acquired by a plurality of acquisition devices;

the composite multimedia signal is encoded in a frame format, 


the frame format including an active zone and a blanking zone and 





insert one or more control signals in a predetermined section of the blanking zone; and 






transmit the one or more control signals to one or more target acquisition devices of the plurality of acquisition devices via a transmission medium.
15. (Original) A system, for transmitting 

a composite multimedia signal, comprising: 

a storage device storing a set of instructions; 


at least one processor in communication with the storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to: 


receive at least two multimedia signals from a plurality of channels, wherein at least one of the at least two multimedia signals includes a video signal; 



generate a composite multimedia digital signal by coding the at least two multimedia signals in a frame format, 

the frame format including an active zone and a blanking zone, 


the active zone being configured to encode at least part of the at least two multimedia signals, and 

the blanking zone being configured to encode format information; 


convert at least part of the encoded multimedia signals in the active zone into analog signals to generate a composite multimedia signal; and 

transmit the composite multimedia signal to a receiving device via a transmission medium.
10. a computer device

19. non-transitory computer readable medium

 1. a computing device; 

computer-readable storage medium


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 13, and 15 are generic to all that is recited in claims 1, 10, and 19 of the application. That is, claims 1, 13, 15 are anticipated by claims 1, 10, and 19 of the application  Claims 2-9, 11-12, 14, 16-19, and 21-22 are rejected under the same reasons set forth with regard to claims 1, 13, and 15, because they depend directly or indirectly from independent claims 1, 13, and 15.  A person of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in a claim in the patent and the claims in the instant application are broad and the claims in the patent are narrow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9, 11-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 20100046557) and in view of Lv et al. (CN 201610575545.4 ~ used for Translation US 20190174027).

	Regarding claim 1, Guan teaches (Original) a method implemented …, comprising: 
	receiving (Guan: i.e. receives five audio samples 204, 206, 208, 210, 212, packet send event – figs. 1-3, paras. 0015-0016) at least two multimedia signals (Guan: i.e. during each horizontal display line there are mutiple data types, including video, audio and control data – para. 0015, figs. 1-3) from a plurality of channels (Guan: i.e. horizontal display lines 104-1 through 104-N – figs. 1-3, para. 0015), wherein at least one of the at least two multimedia signals includes 

	a video signal (Guan: i.e. video frame 100, active video interval 110, video data may be transmitted on horizontal display lines 104-5 through 104-N during active video interval 110, multiple data types, including video, audio and control data – figs. 1-3, para. 0015); 

	generating a composite multimedia digital signal (Guan: i.e. audio, control, and video data may be transmitted on any horizontal display line 104-1-104-N during a valid transmission interval, where a valid transmission interval includes vertical blank interval 102-A or horizontal blank interval 102-B, audio samples may be transmitted using a data packet having defined size – figs. 1-3, paras. 0015-0016) 

	by coding (Guan: i.e. audio samples may be compressed/uncompressed data from a single or multiple sources, packet send events 214 216 230 232, transmission of audio samples in compliance with HDMI audio sample transmit jitter requirements – fig. 2-3, paras. 0017, 0020) the at least two multimedia signals in

	a frame format (Guan: i.e. video frame 100, audio and control data may be transmitted on any horizontal display line during a valid transmission interval, where a valid transmission interval includes vertical blank interval 102-A or horizontal blank interval 102-B – figs. 1-3, paras. 0015-0019), the frame format including

	an active zone (Guan: i.e. active video interval 110, valid transmission interval, vertical blank interval 102-A or horizontal blank interval 102-B - figs. 1-3, para. 0015) and 

	a blanking zone (Guan: i.e. vertical blank interval 102-A, horizontal blank interval 102-B – figs. 1-3, para. 0015), the active zone being configured to 

	encode (Guan: i.e. audio samples may be compressed/uncompressed data from a single or multiple sources – paras. 0020-0021) at least part of the at least two multimedia signals (Guan: i.e. video data may be transmitted on display lines 104-5 through 104-N during active video interval 110, overhead transmission interval 302, packet send period 304 – fig. 3, paras. 0015, 0018-0019), and the blanking zone being configured to

	encode (Guan: i.e. data packet, audio samples may be compressed/uncompressed data from a single or multiple sources – paras. 0020-0021) 

	format information (Guan: i.e. overhead transmission interval 302, overhead may include a preamble, a guard band, and other protocol specific control information, data packet may include a header – fig. 3, para. 0018); converting at least part of the encoded multimedia signals in the active zone into …to generate a composite multimedia signal; and 
	
	transmitting the composite multimedia signal (Guan: i.e. a full or partially filled data packet may be placed in a transmit buffer until the occurrence of a valid transmission interval – para. 0022-0023) to 

	a receiving device (Guan: i.e. transmitter buffer – paras. 0022-0024) via 

	a transmission medium (Guan: i.e. High-Definition Multimedia Interface.TM. HDMI – fig. 2-3, para. 0016).  

	However, Guan does not teach a computing device having at least one processor, and at least one computer-readable storage medium, analog signals.

Also in the same field of endeavor,  Lv discloses the following claim limitations:
	a computing device (Lv: i.e. high-performance computer specializing in data processing or transaction processing, a personal computer, a portable device, a server, a microprocessor, an integrated chip, a digital signal processor (DSP), a tablet computer, a personal digital assistant (PDA) – fig. 1, para. 0060) having at least one processor (Lv: i.e. high-performance computer specializing in data processing or transaction processing, a personal computer, a portable device, a server, a microprocessor, an integrated chip, a digital signal processor (DSP), a tablet computer, a personal digital assistant (PDA) – fig. 1, para. 0060), and 

	at least one computer-readable storage medium (Lv: i.e. non -transitory computer-readable medium may store a set of instructions – para. 0017, 0218, 0219), 

	analog signals (Lv: i.e. digital to analog converter (DAC) – para. 0078)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use  Multi-Format Digital Audio Transmission System, as disclosed by Guan, and further incorporate a computing device having at least one processor, and at least one computer-readable storage medium, analog signals, as taught by Lv, for the benefit of  or transmission, demands for video, audio and control data transmission by using a single cable (Lv: para. 0003).

	Regarding claim 2, Guan and Lv teach (Original) the method of claim 1, wherein the active zone is configured to encode the video signal, and the converting the at least part of the at least two multimedia signals in the active zone into analog signals further comprises: 
	converting the video signal in the active zone into analog signals (Lv: i.e. convert the video signal having the data frame to an analog signal by a digital to analog converter (DAC) – para. 0078).  

The same motivation for claim 2 is applied as above for claim 1.

	Regarding claim 3, the above combination teaches (Original) the method of claim 1, wherein the active zone of the frame formatPreliminary Amendment Attorney Docket No.: 20633-0069US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2018/111362)Page 3 of 10includes: 
	a plurality of active lines (Guan: i.e. video frame 100 includes multiple horizontal display lines 104-1, 104-2, 104-3, 104-4, 104-5, through 104-N - figs. 1-3, para. 0015) configured to encode the video signal, and 

	a horizontal blanking zone (Guan: i.e. vertical blank interval 102-A or horizontal blank interval 102-B - figs. 1-3, para. 0015) between at least one pair of adjacent active lines of the plurality of active lines (Guan: i.e. multiple horizontal display lines 104-1, 104-2, 104-3, 104-4, 104-5, through 104-N - fig. 1, para. 0015), the horizontal blanking including 

	a horizontal synchronization signal (Lv: i.e. effective area 1850, synchronization head of line 1930, 2330 – figs. 18, 19, 23, paras. 0210, 0214).  

The same motivation for claim 3 is applied as above for claim 1.

	Regarding claim 4, the above combination teaches (Original) the method of claim 3, wherein each of the at least two multimedia signals includes 
	a video signal (Guan: i.e. multiple data types, including video, audio and control data – para. 0015, figs. 1-3), and the format information indicates 

	a combination form of the video signals in the plurality of active lines in the active zone (Guan: i.e. video frame 100 – figs. 1-3, para. 0015; Lv: i.e. composite video broadcast signal CVBS - fig. 18, para. 0108).  

The same motivation for claim 4 is applied as above for claim 1.

	Regarding claim 5, the above combination teaches (Original) the method of claim 4, wherein the generating the composite multimedia digital signal by coding the at least two multimedia signals in the frame format comprises: 
	encoding the video signals into the plurality of active lines according to the format information (Lv: i.e. relevant information may be a sequence, line and field synchronization of a video signal, an encoding method, a non-uniform quantizing method, or a modulating method – para. 0067); and 

	inserting a separator (Guan: i.e. packet send period 304, second packet send event 216 is generated after first packet send event 214 at packet send period 304 – fig. 3, paras. 0018-0019) between at least one pair of adjacent video signals in at least one of the plurality of active lines (Guan: i.e. packet send period 304, second packet send event 216 is generated after first packet send event 214 at packet send period 304 – figs. 1-3, paras. 0018-0019).  

The same motivation for claim 5 is applied as above for claim 1.

	Regarding claim 6, the above combination teaches (Original) the method of claim 5, wherein the horizontal synchronization signal and the separator have 
	different time widths (Guan: i.e. overhead transmission interval 302, packet send period 304 – fig. 3, paras. 0018-0019).  

	Regarding claim 7, the above combination teaches (Original) the method of claim 4, wherein: the active zone includes a horizontal blanking zone corresponding to each of the plurality of active lines,Preliminary AmendmentAttorney Docket No.: 20633-0069US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2018/111362) Page 4 of 10each of the at least two multimedia signals includes 
	an audio signal (Guan: figs. 1-3), and the generating the composite multimedia digital signal further comprises: for each of the plurality of active lines in the active zone, 

	determining a combination of the audio signals (Guan: i.e. packet send events 214, 216, 230, 232, 306, 308 and data packet full or not - figs. 1-3, paras. 0017, 0021-0022) according to the combination form of the video signals in the active line (Guan: i.e. packet send events 214, 216, 230, 232, 306, 308 and data packet full or not - figs. 1-3, paras. 0017, 0021-0022); and 

	encoding the combination of the audio signals into the horizontal blanking zone corresponding to the active line (Guan: figs. 1-3).  

	Regarding claim 8, the above combination teaches (Original) the method of claim 3, wherein: at least one of the at least two multimedia signals includes an audio signal, and the generating the composite multimedia digital signal further comprises:

	encoding the audio signal into the horizontal blanking zone (Guan: figs. 1-3).  

	Regarding claim 11, the above combination teaches (Original) the method of claim 1, wherein the method further comprises:
	converting the analog signals of the composite multimedia signal into digital signals (Lv: i.e. analog to digital converter (ADC) – para. 0083).  

The same motivation for claim 11 is applied as above for claim 1.

	Regarding claim 12, the above combination teaches (Original) the method of claim 1, wherein: each of the at least two multimedia signals includes at least one of a Preliminary AmendmentAttorney Docket No.: 20633-0069US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2018/111362)Page 5 of 10horizontal synchronization signal or a frame synchronization signal, and the generating the composite multimedia digital signal by coding the at least two multimedia signals further comprises: 
	detecting the at least one of the horizontal synchronization signal or the frame synchronization signal in each multimedia signal (Lv: i.e. line and field synchronization information of the video signal may be extracted – figs. 19, 23, para. 0183); 

	extracting valid data (Guan: i.e. multiple data types, including video, audio and control data – para. 0015, figs. 1-3; Lv: i.e. sign 2210, audio data 2220 – figs. 18-19, 22-23, para. 0213) from the at least two multimedia signals based on 

	the detected at least one of the horizontal synchronization signal or the frame synchronization signal in each multimedia signal (Lv: i.e. line and field synchronization information of the video signal may be extracted – figs. 19, 23, para. 0183); and 

	generating the composite multimedia digital signal by coding the valid data (Guan: figs. 1-3).

The same motivation for claim 12 is applied as above for claim 1.

Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 1 and 11 above, and is/are therefore rejected on the same premise. With regards to further limitation demodulating (Lv: i.e. demodulation and decoding – para. 0117), one or more output devices (Lv: i.e. video device 110, data transmission device 120, data reception device 130, terminal 140 – fig. 1, paras. 0056, 0058, 0062-0063)

The same motivation for claim 13 is applied as above for claim 1.


Regarding claim 14 the claim(s) recites analogous limitations to claim(s) 1 and 13 above, and is/are therefore rejected on the same premise.  

Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 1 and 13 above, and is/are therefore rejected on the same premise. With regards to further limitation a set of instructions (Lv: i.e. non -transitory computer-readable medium may store a set of instructions – para. 0017, 0218, 0219)

The same motivation for claim 15 is applied as above for claim 1.

Regarding claim 16 the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.  

Regarding claim 17 the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.  

Regarding claim 18 the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.  

Regarding claim 19 the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.  

Regarding claim 21 the claim(s) recites analogous limitations to claim(s) 7 above, and is/are therefore rejected on the same premise.  

Regarding claim 22 the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the Double Patent and 112 issues are resolve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Examiner, Art Unit 2488                                                                                                                                                                                                        1/13/21